

Exhibit 10.5

AHCA CONTRACT NO. FP020


MINOR MODIFICATION NO. 1


WellCare of Florida, Inc., d/b/a
Staywell Health Plan of Florida, Inc.
8735 Henderson Road
Renaissance 2
Tampa, Florida 33634


AHCA Contract No. FP020, as entered into on the 4th day of February, 2014, is
hereby revised as follows:


1.
Standard Contract, Section III, Item B., Contract Managers, sub-item 2., is
hereby amended to now read as follows:



2.
The Vendor’s Contract Manager’s contact information is as follows:



Laura Buckley
WellCare of Florida, Inc., d/b/a
Staywell Health Plan of Florida, Inc.
8735 Henderson Road, Ren. 2
Tampa, FL 33634
(813) 206-2445


All other terms and conditions of the Contract shall remain unchanged.


WELLCARE OF FLORIDA, INC. D/B/A
 
STATE OF FLORIDA, AGENCY FOR
STAYWELL HEALTH PLAN OF
 
HEALTH CARE ADMINISTRATION
FLORIDA, INC.
 
 
 
 
 
 
 
 
/s/ Laura Buckley
 
/s/ Tanya Hand
Laura Buckley
 
Tanya Hand
Senior Director
 
Contract Manager
 
 
 
 
 
DATE:
5/1/2014
 
DATE:
5/8/2014
 
 
 
 
 
 
 
 
 
 
 
 
 
APPROVED
/s/
GRM
 
 
 
 
5/5/2014
 
/s/ David Rogers
 
 
 
David Rogers
 
 
 
Assistant Deputy Secretary for Medicaid
 
 
 
Health Systems
 
 
 
 
 
 
 
 
DATE:
5/12/14



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FP020, Minor Modification No. 1, Page 1 of 1